912 F.2d 465
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Al GANT, Plaintiff-Appellant,v.TENNESSEE BOARD OF PAROLES, Kay Cox, Janet Williams,Defendants-Appellees.
No. 89-6541.
United States Court of Appeals, Sixth Circuit.
Aug. 29, 1990.

1
Before NATHANIEL R. JONES and DAVID A. NELSON, Circuit Judges, and SILER, Chief District Judge.*

ORDER

2
Al Gant, a pro se Tennessee state prisoner, appeals the dismissal of his civil rights action filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Gant sued the Tennessee Board of Paroles, a parole officer, and a private citizen to whom he was alleged to have written threatening letters.  He complained that his parole had been denied on the basis of the letters, which he denied having written.  He claimed a liberty interest in being granted parole and a due process right to inspect his file prior to his parole hearing.  As relief, he requested expungement of the damaging information from his file and monetary damages.  The district court concluded that the case was frivolous and dismissed it pursuant to 28 U.S.C. Sec. 1915(d).


4
Upon consideration, we conclude that this case was properly dismissed, as it lacks any arguable basis in law.   See Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).  No liberty interest is created under the Tennessee parole scheme.   Wright v. Trammell, 810 F.2d 589, 590-91 (6th Cir.1987).  Accordingly, the district court's order is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Eugene E. Siler, Jr., Chief U.S. District Judge for the Eastern District of Kentucky, sitting by designation